Citation Nr: 1205880	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether an October 1988 rating decision was clearly and unmistakably erroneous in denying service connection for bilateral hip disorder.

2.  Whether a December 1994 rating decision was clearly and unmistakably erroneous in denying service connection for bilateral hip disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a claimed left hip disorder. 

4.  Entitlement to service connection for a claimed right hip disorder.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from February 1973 to February 1977 and from April 1978 to April 1980. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the RO. 

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a left hip disability has been received.  Thus, to this extent, the Veteran's appeal is being granted.  

Based on the receipt of new service treatment records documenting complaints of right hip pain, the claim of service connection for a right hip disability must be reconsidered.  

Thus, the issues of service connection for a right and left hip disability are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The basis of the Veteran's motion of CUE in the October 1988 and December 1994 decisions that denied service connection for a left hip disorder essentially consists of his disagreement as to how the evidence was weighed or how the RO developed the evidence at that time and an argument that the existing law had not been correctly applied; however, a valid theory of entitlement to a finding of CUE has not been presented.  

2.  In an unappealed April 2004 rating decision, the RO continued a previous denial of service connection for a left hip disorder; the Veteran did not enter a timely appeal even though he was appropriately notified of the rating action and apprised of his right to appeal. 

3.  The evidence associated with the claims folder subsequent to the April 2004 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left hip disorder.  



CONCLUSIONS OF LAW

1.  The Veteran has not presented a valid motion of CUE with respect to the October 1988 rating decision that denied service connection for a left hip disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  The Veteran has not presented a valid motion of CUE with respect to the December 1994 rating decision that denied service connection for a left hip disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

3.  New and material evidence has been received to reopen the claim of service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Specifically, in a new and material claim, the VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with a VCAA notice letter in April 2008.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his claim.  This is so because the Board finds that the evidence received since the April 2004 final denial is new and material.  

As this portion of the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

With respect to CUE, the Board notes that requests for revision of previous decisions are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  

Thus, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court also held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions." See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  

In short, VCAA does not apply to motions of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, further discussion of VCAA is unnecessary.  


II.  Procedural history

The Board believes a brief factual background discussion will aid in understanding its decision. 

The Veteran was originally denied service connection for right and left hip disorders in an October 1988 rating decision.  He initiated an appeal of this decision and a Statement of the Case was issued in December 1988.  The Veteran did not, however, perfect an appeal with the timely filing of a VA Form 9 or its equivalent, and the decision became final.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In January 1993, the Veteran requested that the RO reopen his claim of service connection for bilateral hip disability.  His claim was denied in a December 1994 rating decision.  The Veteran was notified of this decision and his appeal rights in a December 1994 letter.  He did not perfect an appeal of this decision. 

In October 2003, the Veteran submitted a service treatment record which documented his complaints and treatment for right and left hip pain.  In an April 2004 rating decision, the RO found that the evidence the Veteran submitted was not new and material and continued the prior denial of his claims.  

In rendering a decision, the RO observed that the service treatment record submitted by the Veteran had "not been validated by the service department."  Further, a January 2004 deferred rating decision noted that there was some question as to the authenticity of the record the Veteran had submitted.  He was notified of this decision and his appeal rights in an April 2004 letter.  He did not file an appeal. 

In April 2008, the Veteran applied to reopen his claim of service connection for bilateral hip disability.  In support of his claim, he submitted additional service treatment records which document in-service complaints of right hip pain.  The Veteran also claimed CUE as referenced on the title page.  Following the July 2008 rating decision which denied his claims, the Veteran perfected this appeal. 


II.  Recent Service Treatment Record 

As noted, the Veteran has recently submitted an April 1976 service treatment record in support of his claim.  This record describes the Veteran's in-service complaints of right hip pain and was not previously associated with his claims folder or considered by the RO.  

In this capacity, the Board notes that 38 C.F.R. § 3.156(c) provides: 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

	(i) Service records that are relate to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met . . . 

Upon review, the April 1976 service treatment record is clearly relevant to the Veteran's claim as it describes his in-service complaints of right hip pain.  As such, it falls within the type of records contemplated by 38 C.F.R. § 3.156(c)(1).  

Two exceptions to paragraph (c)(1) exist.  Specifically, the regulations state that "[p]aragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source."  38 C.F.R. § 3.156(c)(2) (2011).

In this case, the two exceptions provided in 38 C.F.R. § 3.156(c)(1) do not apply.  Specifically, the recently received service treatment record was created in April 1976, as such, it clearly existed at the time VA previously denied his claim.  

As to the second exception, the records were not missing due to a failure on the part of the Veteran to provide sufficient information for VA to obtain his records from an official source, but represent one of his missing service treatment records.  

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court acknowledged that "the reason VA reconsiders decisions based on newly discovered service department records is 'that a claimant should not be harmed by an administrative deficiency of the government.'" Id. at 280; citing 70 Fed. Reg. at 35, 359.  

Here, the Veteran's complete service treatment records were not associated with his claims folder through no fault of his own, but based on what appears to be an administrative deficiency of the government in maintaining a complete set of the Veteran's records. 

As the Veteran's complete service treatment records were not of record at the time of the April 2004 rating decision, and as the service treatment record is relevant to the matter before the Board, VA must therefore reconsider the issue of service connection for a right hip disability.

Having determined that VA must reconsider the Veteran's original claim of service connection, his claim based on new and material evidence and any motion of CUE, insofar as they apply to his claimed right hip disability, need not be addressed at this time. 


III.  CUE 

RO decisions for which a timely notice of disagreement is not filed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A , 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2011). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.   

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44. 

The Court stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger.  Id.   

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: 

(1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.   

Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record). 

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

Here, in his March 2008 claim, the Veteran stated that the RO had previously found that "there [was] no evidence of [a hip disability] in service or within one year of his discharge from service."  He argued that this finding "suggest[ed] that the RO did not have the correct records before they made the decision(s)."  

The Veteran has not identified unaddressed evidence or asserted that the correct facts, as they were known at the time, were not before or addressed by the RO rendering its decisions in October 1988 and December 1994. 

In essence, by arguing that the RO did not have the correct records before denying his claim, the Veteran is basing his motion of CUE on the perceived failure of the RO to develop the evidence.  

As noted, this does not amount to a valid motion of CUE.  See Cook v. Principi, supra.  Failure to obtain complete service medical records, i.e., a purported failure in VA's duty to assist, is not CUE.  

Additionally, the Veteran also cited to Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) for the proposition that the government must show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.   

To the extent that the Veteran is arguing that RO did not correctly apply the law in connection with the earlier rating decision, the Board notes that, in Brewer [v. West, 11 VetApp. 228, 234 (1998), the Court held that, although a judicial decision made during the course of an appeal is retroactively applicable to the pending appeal, for the purpose of  adjudicating a motion of CUE in a prior VA decision, a "new" judicial interpretation of the law that was not issued at the time of the prior VA decision is not applicable.  Id. At 234.  

As such, this current argument cannot constitute a valid CUE motion.  See Thompson v. Derwinski, 1 Vet. App. at 253 (1991).

Since the Veteran's CUE arguments are based on impermissible theories, they would necessarily be inadequate.  

The Board has considered whether the more proper remedy in this case is denial or dismissal of the Veteran's CUE claims.  In essence, the Veteran has failed to meet pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

Accordingly, the Board believes, given the circumstances of this case, that dismissal is more appropriate than denial.  


IV.  New and Material Claims

As noted, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran was originally denied service connection for a left hip disorder in an October 1988 rating decision.  He was notified of this decision and of his appeal rights, but did not initiate an appeal of that denial.  

Thereafter, in October 2003, the Veteran attempted to reopen his previously denied claim.  His claim was denied in an April 2004 rating decision.  He was notified of this decision and his appeal rights in an April 15, 2004 letter, but did not initiate an appeal of that denial. 

When the Veteran's claim of service connection for left hip disorder was denied in April 2004, the record contained his service treatment records, VA treatment records and private medical records 

These documents indicate that the Veteran was treated in service for complaints of left hip pain.  Following service, the Veteran was diagnosed with degenerative joint disease in his left hip and avascular necrosis. 

Based on this evidence, the April 2004 rating decision continued the prior denial of service connection for a left hip disability.  The basis for the continued denial was that the "evidence of record show[ed] that avascular necrosis and arthritis of the hips [was] due to a congenital condition and not related to service."

The April 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011). As explained above, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., since April 2004] raises a reasonable possibility of substantiating the Veteran's claim.

As noted, in the April 2004 rating decision, the RO denied the Veteran's claim because the evidence indicated that the Veteran's disability was a congenital condition and not associated with his military service. 

The evidence associated with the Veteran's claims folder since the April 2004 rating decision includes VA treatment records, statements from the Veteran and his sister, and a March 2009 VA examination report. 

With respect to the recently received lay statements, in March 2008, the Veteran's sister indicated that the Veteran was in "excellent health" before his active duty service but that after his separation he "continuously complained about pain in both of his hips."  

This evidence is "new" in that it was not of record at the time of the April 2004 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran's hip disability developed during his active duty service. 

The Board acknowledges that the Court has recently held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim). Such is the case here. 

Inasmuch as the Veteran has submitted evidence which indicates that did not experience hip pain until his active duty service, the Board finds that the new evidence raises a reasonable possibility of substantiating his claim. 

Clearly, new and material evidence sufficient to reopen the previously denied claim of service connection for a left hip disorder has been received.   


ORDER

The appeal of the motion of CUE in the October 1988 rating decision in denying service connection for a left hip disorder is dismissed.

The appeal of the motion of CUE in the December 1994 rating decision in denying service connection for a left hips disorder is dismissed.

As new and material evidence has been received to reopen the previously denied claim of service connection for a left hip disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.  


REMAND

As noted, due to the receipt of a relevant service treatment record which described in-service complaints of right hip pain, the issue of service connection for a right hip disability must be reconsidered.  

As the RO adjudicated the Veteran's claim under the more limited question of whether new and material evidence had been received, a remand is necessary to preserve the Veteran's due process and appellate rights.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the reopened claim of service connection for a left hip disorder, there is now of record evidence, in the form of lay statements from the Veteran's sister, which indicates that the Veteran's hip disabilities are not the result of a preexisting condition but that these disabilities are due to the Veteran's military service.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  

Specifically, while the Veteran and his sister are competent to testify that as symptoms capable of lay observation, the record does not indicate that they have the necessary medical training or experience to comment on complex medical questions such as the etiology of the Veteran's hip disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Veteran was afforded a VA examination to determine the etiology of his hip disabilities in March 2009.  While the examination report stated that the Veteran's claims folder was reviewed, the VA examiner determined that the Veteran's current hip disabilities were not related to his military service, in part, because he did not complain of hip pain until 2002 and had over 20 years without continuity of care of his hip problems.  

The Board notes, however, that the claims folder indicates that the Veteran received treatment for his hips in September 1980 and private medical records document that the Veteran was contemplating left hip surgery in October 1986. 

Accordingly, the Board finds that this case contains medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern whether the Veteran's bilateral hip disabilities are a congenital disease or defect or whether they are an acquired disability that is at least as likely as not related to his military service. 

These questions must be addressed by an appropriately qualified medical professional.  A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent  and likely etiology of the claimed hip disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing, to include X-ray studies, deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to discuss the following:

A.  Whether the Veteran's bilateral hip disabilities are a congenital "disease" or congenital "defect."  To assist the examiner, the Board notes that, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes whereas mental retardation is considered a congenital "defect").

B.  If the examiner concludes the Veteran's bilateral hip disabilities are a congenital disease, the examiner should then render an opinion as to whether the Veteran's disability underwent a permanent increase in severity during his active service, and if so, whether the permanent increase in severity during service was due to the natural progress of the condition.  

C.  If the examiner concludes that either of the claimed hip disorders is not a congenital disease or defect, he/she should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current hip disability had its clinical onset in service or is otherwise due to an event or incident of the period of active duty.  

If the examiner indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's bilateral hip disabilities; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing all indicated development, the RO then should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


